Detailed Action

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group I and Species III in the reply filed on 07/01/2021 is acknowledged.

Claims 6-7 and 10-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/07/2021.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5 and 8-9 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Cok et. Al. (US 20170358717 A1 hereinafter Cok).

Regarding claim 1, Cok teaches in Figs. 5A and 7 with associated text a component source wafer with printable components having backside adhesive disposed thereon, comprising:  5a wafer substrate 80 comprising a sacrificial layer 82 having recessed portions (portions filled by sacrificial material 84 in Fig. 5A but material 84 is later removed paragraph [0112]) and anchors 94 (Fig. 5A, paragraph [0111]); 
a component 33 disposed entirely over each recessed portion (Fig. 5A, paragraph [0111]); 
a tether 34 physically connecting each component to at least one of the anchors (Fig. 5A, paragraph [0111]); 
a layer of adhesive 22 (22 is a color filter paragraph [0111] formed of a curable resin paragraph [0102] and is therefore interpreted to be an adhesive) disposed on a side of the component adjacent to the recessed 10portion (Fig. 5A, paragraph [0111]); wherein 
component is suspended over the wafer substrate and the recessed portion defines a gap separating the component from the wafer substrate (material 84 is later removed to suspend the components paragraph [0112]).  

Regarding claim 2, Cok teaches the recessed portions are 15laterally separated by the anchors (Fig. 5A, paragraph [0111]).  

Regarding claim 3, Cok teaches a side of the component opposite to the recessed portion has substantially no adhesive disposed thereon (22 is only disposed on the bottom side Fig. 5A).  

Regarding claim 5, Cok teaches the adhesive is an epoxy or resin (paragraph [0102]).  

Regarding claim 8, Cok teaches the component comprises a notch (notch where 37 or 38 contacts 39).  

Regarding claim 9, Cok teaches the component is a micro-5device (paragraph [0109]).

Claims 1-3, 5 and 8-9 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Kang et. Al. (US 20100193932 A1 hereinafter Kang).

Regarding claim 1, Kang teaches in Fig. 16-17 with associated text a component source wafer with printable components having backside adhesive disposed thereon, comprising:  5a wafer substrate 112 comprising a sacrificial layer (portion with recesses filled with 118 Fig. 17) having recessed portions 114 and anchors (portions of 1112 surrounding recessed portions) (Fig. 17, paragraph [0072]-[0074]); 
a component 108 disposed entirely over each recessed portion (Fig. 17, paragraph [0073); 
a tether (portion or 106 connecting 108 to anchor) physically connecting each component to at least one of the anchors (Fig. 17); 
a layer of adhesive 118 disposed on a side of the component adjacent to the recessed 10portion (Fig. 17, paragraph [0073]); wherein 
component is suspended over the wafer substrate and the recessed portion defines a gap (space filled with 118) separating the component from the wafer substrate (108 is suspended in the adhesive in the recess Fig. 17, paragraph [0073] the claim would not necessarily require the gap to separate the adhesive and the wafer substrate).  

Regarding claim 2, Kang teaches the recessed portions are 15laterally separated by the anchors (Fig. 17).  

Regarding claim 3, Kang teaches a side of the component opposite to the recessed portion has substantially no adhesive disposed thereon (118 is only disposed on the bottom side Fig. 17).  

Regarding claim 8, Kang teaches the component comprises a notch (notch in 108a over 110).  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kang as applied to claim 1 and further in view of Singer (US 20150115304 A1).

	Regarding claim 4, Kang teaches the component source wafer of claim 1, the adhesive is an uncured curable adhesive (adhesive flows to infiltrate spaces and is therefore uncured paragraph [0074]).
	Kang does not specify the adhesive is a curable adhesive that is radiation or heat curable.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a curable adhesive that is radiation or heat curable because according to Singer such an adhesive is suitable for a connecting element (paragraph [0062]) and so would be suitable for connecting components in Kang allowing the adhesive to be flowable while being connected in Fig. 17 and still being able to be cured in a later step to firmly adhere the components.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bower et. Al. (US 20170310299 A1) teaches a component source wafer with printable components comprising and adhesive layer 50 that may be relevant to the claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AARON J GRAY/Examiner, Art Unit 2897